    Case 21-03000-sgj Doc 89 Filed 04/06/21                 Entered 04/06/21 14:59:49              Page 1 of 3




Matthew A. Clemente (admitted pro hac vice)
Dennis M. Twomey (admitted pro hac vice)
Alyssa Russell (admitted pro hac vice)
Sidley Austin LLP
One South Dearborn Street
Chicago, Illinois 60603
Telephone: (312) 853-7000
Facsimile: (312) 853-7036

Penny P. Reid
Paige Holden Montgomery
Juliana L. Hoffman
Sidley Austin LLP
2021 McKinney Avenue
Suite 2000
Dallas, Texas 74201
Telephone: (214) 981-3300
Facsimile: (214) 981-3400
                       IN THE UNITED STATED BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION
                                             )
    In re:                                   )                      Chapter 11
                                             )
    HIGHLAND CAPITAL MANAGEMENT,             )                      Case No. 19-34054 (SGJ)
    L.P., 1                                  )
                   Debtor.                   )
                                             )
                                             )
    HIGHLAND CAPITAL MANAGEMENT, L.P. )
                                             )
        Plaintiff,                           )
                                             )
    vs.                                      )                      Adv. Pro. No. 21-03000 (SGJ)
                                             )
    HIGHLAND CAPITAL MANAGEMENT FUND )
    ADVISORS, L.P., NEXPOINT ADVISORS, L.P., )
    HIGHLAND INCOME FUND, NEXPOINT           )
    STRATEGIC OPPORTUNITIES FUND,            )
    NEXPOINT CAPITAL, INC., AND CLO          )
    HOLDCO, LTD,

        Defendants.
1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



ACTIVE 266311507
  Case 21-03000-sgj Doc 89 Filed 04/06/21            Entered 04/06/21 14:59:49         Page 2 of 3




                   NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

          PLEASE TAKE NOTICE that the undersigned attorneys of Sidley Austin LLP, hereby

enter an appearance (the “Notice of Appearance”) on behalf of the Official Committee of

Unsecured Creditors (the “Committee”) in the above-captioned adversary proceeding (the

“Adversary Proceeding”) pursuant to Rules 2002, 3017, 9007 and 9010 of the Bankruptcy Rules

and request that copies of all notices, pleadings given or filed in this case, be given and served

upon it at the following address, telecopy, e-mail and telephone number:

                            Juliana L. Hoffman, Esq.
                            SIDLEY AUSTIN LLP
                            2021 McKinney Avenue, Suite 2000
                            Dallas, Texas 74201
                            Telephone: (214) 981-3300
                            Email: jhoffman@sidley.com

         PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the

notices and papers referred to in the Bankruptcy Rules specified above but also includes, without

limitation, any notice, application, complaint, demand, motion, petition, pleading, or request,

whether formal or informal, written or oral, and whether transmitted or conveyed by mail, delivery,

telephone, telegraph, telex, or otherwise filed or given with regard to the above-referenced

Adversary Proceeding.

         PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance nor any

subsequent appearance, pleading, claim, or suit is intended or shall be deemed or construed as (a) a

consent by the Committee to the jurisdiction of this Court or any other court with respect to this

Adversary Proceeding or (b) a waiver of any right of the Committee (i) to have final orders in non-

core matters entered only after de novo review by a district judge; (ii) to trial by jury in any

proceeding so triable herein or in any case, controversy, or proceeding related hereto; (iii) to have



ACTIVE 266311507
  Case 21-03000-sgj Doc 89 Filed 04/06/21            Entered 04/06/21 14:59:49         Page 3 of 3




the reference withdrawn by the United States District Court in any matter subject to mandatory or

discretionary withdrawal; or (iv) to other rights, claims, actions, defenses, setoffs, or recoupments

to which the Committee is or may be entitled under agreements, in law, or in equity, all of which

rights, claims, actions, defenses, setoffs,


Dated: April 6, 2021


                                                 SIDLEY AUSTIN LLP

                                                 /s/ Juliana L. Hoffman
                                                 Penny P. Reid
                                                 Paige Holden Montgomery
                                                 Juliana L. Hoffman
                                                 2021 McKinney Avenue
                                                 Suite 2000
                                                 Dallas, Texas 74201
                                                 Telephone: (214) 981-3300

                                                 -and-

                                                 Matthew A. Clemente (admitted pro hac vice)
                                                 Dennis M. Twomey (admitted pro hac vice)
                                                 Alyssa Russell (admitted pro hac vice)
                                                 One South Dearborn Street
                                                 Chicago, Illinois 60603
                                                 Telephone: (312) 853-7000
                                                 Facsimile: (312) 853-7036


                                                 Counsel for the Official Committee
                                                 of Unsecured Creditors




ACTIVE 266311507
